FILED
                             NOT FOR PUBLICATION                            MAR 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GRECIA MARICRUZ LOPEZ-LOPEZ,                     No. 08-72678

               Petitioner,                       Agency No. A200-134-472

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Grecia Maricruz Lopez-Lopez, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ order affirming an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination even if Lopez-

Lopez was a member of a particular social group, she failed to establish past

persecution or a well-founded fear of future persecution on account of a protected

ground. See Parussimova v. Mukasey, 555 F.3d 734, 741-42 (9th Cir. 2009) (“to

demonstrate that a protected ground was ‘at least one central reason’ for

persecution, an applicant must prove that such ground was a cause of the

persecutors’ acts”); see also Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.

2004) (random criminal acts bear no nexus to a protected ground). We lack

jurisdiction to consider the new social group and political opinion contentions

Lopez-Lopez raises for the first time in her opening brief. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004) (no jurisdiction over claims not presented in

administrative proceedings below). Thus, Lopez-Lopez’s asylum claim fails.

      Because Lopez-Lopez failed to establish eligibility for asylum, her

withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence also supports the agency’s denial of Lopez-

Lopez’s CAT claim because she failed to demonstrate it is more likely than not she


                                          2                                     08-72678
would be tortured by or with the consent or acquiescence of the government if

returned. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                   08-72678